Per Curiam:
W e are not convinced that there is any error in this record that would justify a reversal of the judgment. The offers of evidence recited in the first and second specifications were rightly rejected. There was no error in refusing to affirm defendants’ points as presented, nor in refusing to answer either of them more specifically than was done in the general charge. Neither of them could have been affirmed without qualification, and hence it would not have been error to have refused them both. The general charge, including the portions recited in the fifth and sixth specifications, was quite as favorable to the defendants as they had any just reason to expect. The evidence on which they relied was not sufficient to have justified the jury in finding that they were entitled to any other credit on the judgment than the $92.20 that was admitted to be correct. Neither of the assignments of error is sustained.
Judgment affirmed.